Exhibit 16.1 Turner, Jones & Associates, P.L.L.C. Certified Public Accountants 108 Center Street, North, 2nd Floor Vienna, Virginia 22180-5712 (703) 242-6500 Fax (703) 242-1600 October 20, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 We have reviewed the Forms 8K dated August 25, 2010 filed by International Aerospace Enterprises, Inc. regarding item 4.02 Non-Reliance on previously Issued Financial Statements. We agree with the statements made by the Company with the exception of the notes being inadvertently omitted from the financials. The $100,000 note was issued in exchange for services rendered by an insider in 2008. The $270,000 note was issued to a company controlled by the same insider in exchange for services and expenses. The notes were omitted from the Company’s general ledger and financial statements for all subsequent periods until the time of conversion. Sincerely, /s/ Turner, Jones & Associates PLLC Turner, Jones & Associates PLLC Member American Institute of Certified Public Accountants
